Citation Nr: 1100040	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot disability.


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to September 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A Travel Board hearing was held at the RO in 
July 2009 before the undersigned Acting Veterans Law Judge and a 
copy of the hearing transcript has been added to the record.

The issues of entitlement to service connection for 
peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity have 
been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The Board 
notes that the Veteran filed claims of service connection 
for peripheral neuropathy in each of his lower extremities 
on a VA Form 21-4138 which was date-stamped as received by 
the RO on April 28, 2008.  Therefore, the Board does not 
have jurisdiction over these issues and they are referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran has contended that he incurred bilateral hearing 
loss, tinnitus, and bilateral foot disabilities during active 
service.  He testified in July 2009 that he was exposed to 
significant acoustic trauma during active service while working 
on the flight line where he was exposed to jet aircraft engine 
noise and because of his in-service duties as an aircraft 
mechanic.  He also testified that this in-service acoustic trauma 
contributed to or caused his current bilateral hearing loss and 
tinnitus.  He testified further that he had injured both of his 
feet during active service.

Although the Veteran testified that he had been treated recently 
by VA and private physicians for all of his claimed disabilities, 
a review of the claims file shows that the most recent VA 
treatment records are dated in October 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA is 
on constructive notice of all documents generated by VA, even if 
the documents have not been made part of the record in a claim 
for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, on remand, the Veteran's updated VA and private treatment 
records should be obtained.

A review of the claims file shows that, on VA outpatient 
treatment in October 2007, the Veteran reported that he had filed 
for Social Security Administration (SSA) disability benefits.  
The Veteran also testified in July 2009 that he had filed for SSA 
disability benefits and was awaiting a hearing on his SSA claim.  
The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the RO/AMC must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all VA and non-VA clinicians who 
have treated him for bilateral hearing loss, 
tinnitus, a right foot disability, and/or a 
left foot disability since his separation 
from active service.  Obtain all VA treatment 
records which have not been obtained already.  
Once signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any records obtained, to include a 
negative reply, should be included in the 
claims file.

2.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide VA with the Veteran's complete SSA 
records, including any administrative 
decision(s) on his application for SSA 
disability benefits and all underlying 
medical records.  A copy of any records 
obtained from SSA, to include a negative 
reply, should be included in the claims file.

3.  Then, schedule the Veteran for 
appropriate examination(s) to determine the 
nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  The claims file 
should be provided to the examiner(s) 
for review.  All appropriate testing, to 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry 
test, should be conducted.  Based on the 
results of the Veteran's physical examination 
and a review of the claims file, the 
examiner(s) should be asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
bilateral hearing loss, if diagnosed, is 
related to active service.  The examiner(s) 
also should be asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that tinnitus, if 
diagnosed, is related to active service.  A 
complete rationale should be provided for any 
opinion(s) expressed.

4.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed bilateral foot 
disabilities.  The claims file should be 
provided to the examiner(s) for review.  
Based on the results of the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) should be asked 
to opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that a right foot disability, if 
diagnosed, is related to active service.  
The examiner(s) also should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that a left foot disability, if diagnosed, 
is related to active service.  A complete 
rationale should be provided for any 
opinion(s) expressed.

5.  Thereafter, readjudicate the Veteran's 
claims of service connection for bilateral 
hearing loss, tinnitus, a right foot 
disability, and for a left foot disability.  
If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

